                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 4:18CR3092

      vs.
                                                                  ORDER
ROBERT HARRY GOODMAN JR.,

                     Defendant.


       Defendant has moved to compel the government to produce the following:

       1)     Copies of Police Service Dog Team certifications;

       2)     Copies of Police Service Dog Team Evaluator certifications;

       3)     An active list of those Police Service Dog Team Evaluators and Police
              Service Dog Team Judges who have successfully completed the required
              training for that position;

       4)     A copy of the council-approved Police Service Dog Standards;

       5)     Sample forms used by the Police Service Dog Team Judge and
              Evaluators in their duties; and

       6)     Any other documents or protocol or standards used to evaluate and certify
              the Police Service Dog Team in this case (e.g., Deputy Henkel and
              Sasha).

(Filing No. 70). In response, the government states it has provided all such information
in its possession, explaining:

       Goodman has been provided with all the information in the Government’s
       possession concerning the training of Deputy Henkel and Sasha. All of the
       reports, etc., contained within Goodman’s Index, (filing 72), were provided
       to him by the Government. In addition, the Government provided
       Goodman with a copy of the transcript of a hearing on a Motion to
       Suppress held before this Court in the case of United States of America v.
       Rahman M. Nabavi and Isabel M. Mallar, 4:16CR3039, held on October
       19, 2016. That hearing also concerned sniff of a vehicle performed by
       Deputy Henkel and Sasha. It includes testimony from Deputy Henkel
       about his training with Sasha and the testing required for certification. That
      transcript also includes testimony from Dale Fellin of the Nebraska State
      Patrol who is a dog handler, instructor and judge for the state standards in
      Nebraska. Fellin testified about the annual certification process for police
      service dogs in Nebraska, including the type of testing and grading
      involved for both dogs and handlers.

(Filing No. 77, at CM/ECF p. 2). As to the additional information Defendant requests, the
government explains “The Nebraska State Patrol certifies Police Service Dogs and their
handlers. The United States is not in possession of this information.” (Filing No. 77, at
CM/ECF p. 4).

      In response, Defendant has now moved for leave to serve a subpoena on the
Lancaster County Sheriff for production of:

      1)     All written protocols relating to the drug dogs and/or drug dog teams
             used/employed by the Lancaster County Sheriff including, but not limited
             to, Standard Operating Procedures, manuals, guidelines, etc., in effect
             between January 1, 2018 to present.

      2)     All documents that may be relevant to determining whether the drug dogs
             and/or drug dog teams used/employed by the Lancaster County Sheriff
             are reliable, in existence between January 1, 2018 to present.

(Filing No. 81). The government does not oppose this motion.

      Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to compel, (Filing No. 70), is granted.

      2)     Defendant’s motion to serve a subpoena, (Filing No. 81), is granted.


      May 15, 2019.
                                                  BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge




                                              2
